Citation Nr: 1208977	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-32 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1979 and from May 1980 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2010, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In a December 2011 rating decision, the RO awarded the Veteran a total disability evaluation for major depressive disorder, effective June 27, 2011.  The RO also awarded special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) from June 27, 2011.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2009) (the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation).  As a total rating and SMC were in effect for this period, entitlement to TDIU during this period is rendered moot.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) was previously remanded by the Board in October 2010 for further development.  

The October 2010 remand order instructed in pertinent part: 

The examiner is asked to assess the severity of the Veteran's service-connected disabilities and express an opinion as to whether the service-connected disabilities . . . either individually or in combination, preclude the Veteran from obtaining or maintaining substantially gainful employment.  In addition, if the examiner finds that the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities (to include pain medications prescribed therefore), the examiner is asked to express an opinion as to whether the Veteran's total disability based on individual unemployability is permanent.  In providing the opinion, the examiner may consider the Veteran's education (two years of college) and work experience (manufacturing and production) but not the Veteran's age and nonservice-connected disabilities.  

In November 2010 the Veteran was accorded a C&P general medical examination.  During the examination the Veteran reported that his hearing has become progressively worse.  He also reported that his tinnitus has remained stable since the onset in the late 1980's.  The Veteran indicated that he began to have low back pain in the 1980's that has been worsening since that time.  He reported having multiple surgeries on his left shoulder in 2000, 2002, and 2005.  He indicated that the scars from the surgeries on his left shoulder were stable.  He also indicated that his hemorrhoids were stable since the onset in 1993.  He reported that he underwent left knee arthroscopy in 2006 but continued to have pain in the bilateral knees.  He also reported that he had bilateral ankle pain.  

The examiner noted that the Veteran's usual occupation was as a glass maker and that he was not currently employed by reason of medical/physical problems.  He specified that the Veteran's shoulder condition was the reason for the Veteran's unemployment.  During the examination, the Veteran described his treatment for his numerous conditions.  It was noted that there were no side effects from the medications hydrocodone, methadone and cyclobenzaprine.  It is not clear, however, whether the Veteran reported that he was not experiencing side effects or if the examiner determined that the medications did not have side effects.  

The diagnoses include sensorineural hearing loss, which the examiner found would affect the Veteran's usual occupation resulting in difficulty hearing in loud settings.  The examiner also found the Veteran's diagnosis of tinnitus would affect the Veteran's occupation and occupational activities by resulting in difficulty hearing in a group of people and decreased concentration and hearing difficulty.  He was diagnosed with lumbar degenerative disc disease, which the examiner found would result in problems with lifting and carrying, weakness and fatigue, and pain with regards to the Veteran's occupational activities.  The diagnoses of mild degenerative arthritis in the bilateral knees and bilateral ankle degenerative arthritis would affect the Veteran's occupational activities by resulting in decreased mobility and pain.  The examiner diagnosed the Veteran with left shoulder rotator cuff tear and impingement and found the effects on his occupational activities included problems with lifting and carrying, difficulty reaching, decreased strength, and upper extremity pain.  The examiner also diagnosed the Veteran with hemorrhoids and opined that this diagnosis would result in pain with prolonged sitting.  

The examiner opined that the Veteran was unable to obtain gainful employment in his prior profession as a glass maker due to his inability to lift/carry and use his left shoulder appropriately, secondary to his service-connected left shoulder rotator cuff tear.  He also opined that the Veteran's other disabilities of lumbar degenerative disc disease, bilateral ankle arthritis, and mild bilateral knee arthritis prevent him from being able to perform manual labor or any occupation requiring prolonged walking or standing.  He found that the Veteran's hemorrhoids and lumbar spine condition prevented him from prolonged sitting, but opined these conditions would not preclude the Veteran from obtaining sedentary employment without manual labor requirements.  He opined that the Veteran's hearing problems and tinnitus would prevent him from obtaining any job with constant loud noise exposure.  

The Veteran reports that he has been unable to obtain and retain work due to his physical limitations and his use of prescribed narcotics for chronic pain in his weight-bearing joints, especially his lower back, shoulders, knees, neck, and both ankles.  See BVA hearing transcript and July 2011 statements.  

Statements dated in June 2011 from the Veteran's spouse and daughter report that he has been putting in applications and going on job interviews almost monthly only to be turned down because of his physical limitations or because of the side effects of his medications.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the November 2010 examiner did not address the reported effect of the Veteran's pain medications on his ability to obtain employment, the Veteran should be accorded a new C&P examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Finally, the Board notes that the Veteran applied for vocational rehabilitation benefits.  It does not appear, however, that the  Counseling / Evaluation / Rehabilitation (CER) folder has been associated with the Veteran's claims file.  Those records should be requested, and associated with the Veteran's claims file.

On remand, the Veteran should be asked to provide or authorize VA to obtain any additional medical or other evidence pertinent to his claim that has not already been associated with the claims folder.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he either submit or authorize VA to obtain any additional medical or other evidence pertinent to his claim that has not already been associated with his claims folder.  

2.  Obtain the Veteran's VA Counseling/ Evaluation / Rehabilitation (CER) folder.  

3.  Thereafter, make arrangements with the appropriate VA medical facility for the Veteran to undergo an examination.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is asked to assess the severity of the Veteran's service-connected disabilities and express an opinion as to whether the service-connected disabilities (i.e., residuals of muscle strain of the low back; impingement syndrome of the left shoulder with bone spur; residuals of sprains of the left ankle with bone spur; residuals of right ankle sprains and traumatic arthritis; painful scarring of the left shoulder from a surgical repair associated with impingement syndrome of the left shoulder with bone spur; degenerative arthritis of the left knee, status post arthroscopy; bilateral tinnitus; retropatellar pain syndrome of the right knee; hearing loss of the left ear and hemorrhoids) preclude the Veteran from obtaining or maintaining substantially gainful employment.  In addition, if the examiner finds that the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities (to include pain medications prescribed therefore), the examiner is asked to express an opinion as to whether the Veteran's total disability based on individual unemployability is permanent.  In that regard, the examiner must address in the opinion the statements made by the Veteran, his wife, and daughter regarding the side effects of his medications, including drowsiness and not being fully aware.  See July 2011 statements and September 2010 Board hearing transcript.  In providing the opinion, the examiner may consider the Veteran's education (two years of college) and work experience but not the Veteran's age and nonservice-connected disabilities.  

4.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



